     Case 3:21-cv-00119-MMD-CLB Document 15 Filed 05/18/21 Page 1 of 1


1

2                                UNITED STATES DISTRICT COURT

3                                        DISTRICT OF NEVADA

4                                                     ***

5

6     CITY OF FERNLEY,                                      Case No. 3:21-cv-00119-MMD-CLB

7                                       Plaintiff,                         ORDER
             v.
8
      ERNEST A. CONANT, et al.,
9
                                   Defendants.
10

11          Plaintiffs sued Defendants over Defendants’ approval of a plan to repair the

12   Truckee Canal. (ECF No. 1.) Before the Court is Plaintiff-Intervenor-Applicants David F.

13   Stix, Jr. and Deena E. Edmonston’s motion to intervene as of right under Fed. R. Civ. P.

14   24(a)(2). (ECF No. 8.) Plaintiff-Intervenor-Applicants seek to intervene because the plan

15   to repair the Truckee Canal will affect their water rights. (Id. at 1-2.) Plaintiff City of Fernley

16   does not oppose the motion. (ECF No. 10.) Defendants take no position on Plaintiff-

17   Intervenor-Applicants’ motion. (ECF No. 14.) The motion is therefore unopposed. Good

18   cause appearing, the Court will grant the motion.

19          It is therefore ordered that Plaintiff-Intervenor-Applicants’ motion to intervene (ECF

20   No. 8) is granted.

21          It is further ordered that Plaintiff-Intervenor-Applicants are admitted into this

22   litigation as Plaintiff-Intervenors, with full rights of participation.

23          DATED THIS 18th Day of May 2021.

24

25
                                                     MIRANDA M. DU
26                                                   CHIEF UNITED STATES DISTRICT JUDGE

27
28
